 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDregarded as a bar to a present determination of representatives .4Accordingly, we shall dismiss the petition.OrderIT Is HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.4 SeeHamilton v. N. L. R.B.,160 F. 2d 465,471 (C. A. 6),cert. den. 332 U. S. 762.SeealsoAmerican Seating Company,85 NLRB 269.Our decisions inC.Hager&SonsHingeManufacturing Company,80 NLRB 163;Decker Clothes, Inc., 83NLRB 484;The Brod-erick Company,85 NLRB 708;andSaginaw Furniture Shops, Inc.,97 NLRB 1488, arehereby modifiedinsofar asthey may have implied to the contrary.MAINE FISHERIESCORPORATIONandSEA Fcfou WORKERS' UNION, ILA,LOCALNo. 2, SERIES1572, AFL, PETITIONER.Case No. 1-RC-2635.June 10, 1952Decision,Order, and Direction of ElectionOn March 14, 1952, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted among theEmployer's production and maintenance employees at Holyoke Wharf,Portland,Maine, to determine whether or not the said employeeswished the Petitioner to represent them in collective bargaining.Upon the conclusion of the election, a tally of ballots was furnishedthe parties in conformity with the stipulation.The tally shows thatof approximately 41 eligible voters, 15 votes were cast in favor of thePetitioner and 23 against it, and 1 ballot was challenged.On March20, 1952, the Petitioner filed objections to conduct affecting the resultsof the election, alleging that certain officers of the Employer hadpromised economic benefits to the employees immediately before theelection for the purpose of influencing their votes.On April 16, 1952, after investigating the objections, the RegionalDirector issued his report on objections, in which he recommended thatthe objections be sustained and the election set aside.On April 22,1952, the Employer filed exceptions to the Regional Director's reportand recommendation.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Herzog andMembers Houston and Murdock].Findings of Fact1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.99 NLRB No. 98. MAINE FISHERIES CORPORATION605.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of said employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and'Section 2 (6) and (7) of the Act.4.The following employees of the Employer-as stipulated by theparties-constitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Portland, Maine,plant of the Employer, excluding office and clerical employees, guards,professional employees, executives, and all supervisors as defined inthe Act.5.The following facts, upon which the Petitioner rests its conten-tion that the Employer improperly influenced the results of the elec-tion, are not in dispute. The Employer processes fish which isbrought to its plant by fishing boats.On March 12, 1952, 2 daysbefore the election, the Employer sent a letter to each employee stress-ing the fact that the Union was powerless to supply fish for the pl^untand could not keep the employees working full time.The next day,the Petitioner distributed a circular in reply, in which it said, amongother things, that if the Employer could maintain full-time employ-ment, no union election would be necessary.On the day of the election, before the balloting started, the em-ployees were asked to gather in the production area of the plant andwere addressed by officers of the company.The first speaker wasDavid Bergson, the general manager.He deplored the general con-ditions which prevented the company from maintaining full employ-ment, and added, "you can join this Union or any other, but no unioncan provide work for you or prevent these layoffs."He was followedby Irving Usen, the president, who made the following statement :I want to tell you that the opinions expressed by Dave are theopinions of the company and myself.Since this election is of vital importance to both this companyand you I have made it my business to be here this morning.In attempting to give you more steady work, I have been consid-ering making arrangements to have another boat brought here inorder to supply more fish. I'm sure that you all know how com-petitive this business is.We hope you will do nothing to preventthe future progress of the company.We've sunk a lot of moneyin here, to try to make this a business that can operate at a profitand provide jobs in the area. It has always been our policy toextend benefits to employees as fast as conditions warrant. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe hope to continue that policy and try to give you as steadyemployment as possible. I hope you will demonstrate your confi-dence in us.Thanks for listening to me.Usen was also treasurerof Mariner'sFish Company, which operatesa processing plant at Gloucester,Massachusetts; treasurer ofO'Dennell-Usen Fisheries Corp., which operates another processingplant at Boston, Massachusetts; and treasurer of Irving Usen Trawl-ing Co., which operatesa fleet oftrawlers in the New England fishingindustry.We agree with the Regional Director's conclusion that Usen's formalannouncement to the employees that he was "considering" new ar-rangements to provide more work contained an implied promise ofeconomic benefits, either as a reward for voting against the union, oras an inducement for the employees to abandon their self-organizationactivities.The significant timing of the statement with respect tothe imminent hour for balloting, the emphasis which Usen himselfstressed on the purpose of his visit to the plant, the special importanceplaced in the election campaign on the problem of scarcity of work;and Usen's important standing in the managerial circles of othercompaniesengaged in operations which could easily make possiblethe success of his new "considerations," forcefully impel the conclusionthat the assembled employees could only have understood Usen'swords as expressing an implied promise of more work.Made imme-diately before the election, that statement prevented an untrammeledexpression of choice by the employees.'The Employerarguesthat because Usen's statement did not ex-plicitly or literally tie theannouncementwith the impending elec-tion, no finding may be made that his promise of improved conditionsbore any relationship to the employees' union activities.But, as theBoard has heretofore held, it is immaterial whether coercive state-mentsbe direct or indirect, explicit or implied. It suffices,so far asthe issueraised by the objections is concerned, that the employees, inthe circumstances of the moment, had reasonable cause to believe thatUsen's statement was a promise provoked by their union activity.zAccordingly, in agreement with the Regional Director, we find meritin the objections, and we shall, therefore, set aside the results of theelectionand direct that a new election be heldat such time as theRegionalDirector may deem proper.1 Swarzenbach Huber Company,85 NLRB 1490. See also,N. L. R. B. v.W.C. NaborsCo., 196 F. 2d 272 (C. A. 5).2Bibb Manufacturing Company,82 NLRB 338. GENERAL STEEL CASTINGS CORPORATION607OrderIT IS HEREBY ORDERED that the results of the election held among theemployees of Maine Fisheries Corporation, Portland, Maine, on March14) 1952, be, and they hereby are, set aside.[Text of Direction of Election omitted from publication in thisvolume.]GENERAL STEELCASTINGSCORPORATIONandINTERNATIONALBROTHER-HOOD OF ELECTRICALWORKERS,LOCAL 309, AFL, PETITIONER.CaseNo. 14-RC-1821.June 10, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Benjamin E. Cook, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds.1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.As a result of Board-directed elections in 1937, the employeesof the Employer have been represented by labor organizations onthe basis of four units : production and maintenance, welders, main-tenance machinists, and patternmakers.The Petitioner now desiresto be certified as the bargaining representative of a unit of elec-tricians A, electricians B, electrician helpers, and electrician learn-ers, at the Employer's Granite City, Illinois, plant.These employeeshave been represented by the Intervenor as part of the productionand maintenance unit.The Employer and the Intervenor maintainiUnited Steelworkers of America,Local1022, CIO,was allowed to intervene in thisproceeding on the basis of a contract with the Employerin which theIntervenor representsthe production and maintenanceemployees.International Brotherhood of Boilermakers,Iron Ship Builders and Helpersof America, AFL, Local530, moved to intervene,but laterwithdrew its motion and did not participate in the hearing.In view of our decision herein, the motion of the Intervenor to dismiss the petition isdenied.99 NLRB No. 94.